FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF COLUMBIA MAY 3 0 2013
C|erk, U.S. District and
Clyde Lacy Rattler, ) Bankruptcy courts

)

Petitioner, )

)

. ) Civil Action No. _,.
v ) L?> 7 XQ)

Department of Health and Human Services,)
)

Respondent. )

)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff’ s pro se complaint and application
to proceed in forma pauperis The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 191 S(e)(Z)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff is a District of Columbia resident who alleges that he applied for supplemental
security income with the Department of Health and Human Services and that the application was
denied. Compl. at l-Z. He does not state when this occurred but in earlier complaints since
dismissed as frivolous, plaintiff stated that he applied for benefits "on or about 1983." Rattler v.
Dep ’t ofHealth and Human Servs., No. 13-0327, slip op. at 1 (D.D.C. Mar. 15, 2013); see also
Rattler v. Sec ’y ofDep ’t ofHealth ana' Human Servs., No. 10-1484, slip op. at l (D.D.C. Aug.
31, 2010), a]j‘”’d, 405 Fed. Appx. 504 (D.C. Cir. Dec. 8, 2010). As in the dismissed cases,
plaintiff seeks here a writ of mandamus. Compl. at 2. Since, among other reasons, the Social
Security Act provides an adequate remedy for challenging the denial of social security benefits,

see 42 U.S.C. § 405(g), plaintiff is not entitled to the extraordinary remedy of mandamus. See

Council of and for the Blind of Delaware County Valley v. Regan, 709 F.2d 1521, 1533 (D.C.

Cir. l983) (en banc); Rattler v. Dep ’t of Health and Human Servs., No. 13-0094, slip op. (D.D.C.

Jan. 23, 201 3) (concluding that petitioner "utterly fails to meet his burden" for mandamus r_eliet).

Hence, this case will be dismissed. A separate Order accompanies this Memorandum Opinion.

5\_' United Stags District Judge

Date: May Z\ , 2013